Citation Nr: 1236725	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  04-39 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Esq.


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel



INTRODUCTION

The appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c)

The Veteran, who is the appellant, served on active duty from March 1946 to August 1947 and from April 1951 to July 1952. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2003 of a Department of Veterans Affairs (VA) Regional Office (RO or an Agency of Original Jurisdiction).

In October 2005, the Veteran withdrew his request for a hearing before the Board.

In a decision in October 2007, the Board denied the Veteran's application to reopen the claim of service connection for a right knee disability, arthritis, on a direct basis or as secondary to the service-connected residuals of fracture of the right malleolus.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order, dated in January 2008, the Court granted a Joint Motion to Remand of the parties, the VA Secretary and the Veteran, who was represented by counsel, remanded the case to the Board for readjudication consistent with the Joint Motion.

In May 2008, in complying with the Court's Order, the Board remanded the claim for further development.  After the development was completed, in a decision in May 2009, the Board denied the claim to reopen.  The Veteran then appealed the Board's decision to the Court.  In an Order, dated in November 2009, the Court granted a Joint Motion to Remand of the parties, the VA Secretary and the Veteran, who is represented by counsel, remanded the case to the Board for readjudication consistent with the Joint Motion.  

The Board then remanded the case for further development in March 2010 in compliance with the Court's order.  The development, which included sending additional notice in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), was completed in July 2010.  


Therefore, a review of the record indicates that the Board's directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The reopened claim of service connection for a right knee disability is REMANDED to the RO.


FINDINGS OF FACT

1.  In a decision in May 1991, the Board denied service connection for a right knee disability; after the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not appeal the Board decision.

2.  The additional evidence presented since the Board decision in May 1991 denying service connection for a right knee disability relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The decision in May 1991 by the Board, denying service connection for a right knee disability, is final.  38 U.S.C.A. § 7104 (West 2002). 

2.  The additional evidence presented since the Board decision in May 1991 is new and material, and the claim of service connection for a right knee disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011)








The Veterans Claims Assistance Act of 2000 

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

In light of the grant of the application to reopen the previously denied claim, further discussion here of compliance with the VCAA is not necessary.  

Under the duty to assist, the Board is directing additional development of the reopened claim of service connection.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen

In the Board decision in May 1991, the Board denied service connection for a right knee disability due to a lack of evidence showing that the Veteran's right knee disability was causally related to service or to the service-connected right ankle disability.  

The evidence of record at the time consisted of service treatment records, a report of VA examination, VA records, and statements of the Veteran.  

Reopening of a claim of service connection which has been finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996). 

In April 2003, the Veteran filed the current claim to reopen.  



New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Also, the law is to be interpreted to enable reopening of a claim, rather than to preclude it.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Additional Evidence 

Since the Board decision in May 1991, the additional evidence includes VA treatment records, Social Security Administration (SSA) records, and additional lay evidence from the Veteran and his spouse.  

Since the prior decision, the Veteran has asserted that his injury occurred during combat, while attempting to exit a distressed ship.  






Again, when determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

Additionally, the U.S. Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.156(a) must be read as creating a low threshold, which suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  

Given this standard, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for right knee disability.


ORDER

As new and material evidence has been presented, the claim of service connection for a right knee disability is reopened, and to this extent only the appeal is granted.


REMAND

In the Joint Motion for Remand in January 2008, granted by the Court, the Court directed that the Board determine whether the Veteran's injury occurred during combat.  

In April 2004, the Veteran described his knee injury as occurring when his ship was under enemy fire.  He stated that the ship was sinking and he injured his knee while attempted to enter an amphibious boat and he fell descending a rope ladder and was hanging upside down off the side of the boat.  





In order to determine the credibility of the Veteran's statements, additional development under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit the name of the ship on which his injury occurred and when the injury occurred. 

2.  With the information provided, request the ship's history for the time period identified by the Veteran.

3.  After the above development, ensure compliance with the duty to assist, that is, if necessary to decide the claim on the theories of direct and secondary service connection, afford the Veteran a VA examination and obtain a medical opinion.  Then adjudicate the claim of service connection on a direct and secondary basis, considering all the evidence of record.  If the benefit sought is denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


